CaSe 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 1 of 54

Fl|| m this information to identify your case: R 58 r:g\;€l §§

United Staies Bankruptoy Court for the: § ié\ ii § iii L§ §:7
District of Nevada §
1 "n
, § trw nat 1 .n 2 39 '§GP
Case number (/lknown): M_W____ *`_ ~_“__ &haptor you are filing under: l
Chapier 7 z ._r . f a. x q . 7 .,.
g Chapte… U.S. Btir'il<i%s)l@`{ ta€idi”\-"i
0 ehapr aath A. sci

l’"=" ,yD
i;i emma ; 1911 Gj]!énéi;k innis is an

amended filing

Oificia| Form 101
Voluntary Petition for |ndividua|s Filing for Bankruptcy 12/11

The bankruptcy forms usc you and Debtor 1 to refer to a debtor filing alono. A married couple may file a bankruptcy case together-called a
joint case-and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car, When information is needed about the spouses separate|y, the form uses Debtor 1 and
Debtor 2 to distinguish between them. |n joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be chtor 1 in all of the forms.

 

Bo as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information lf more space is needed, attach a separate sheet to this form. On the top of any additional pagos, write your name and case number
(if known). Answer every question.

m ldentify Yourself

' 1. Your full name

About Debtor1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your CAPR‘C‘A
governrnent»issued picture

 

 

identification (i<)r example ""5‘ name Flrst name

your drivers license or RENA b > 7 _ 7 v 4 y v ih

passport), Midd|e name Middie name
PlERCE

Bring your picture . . , v
identification to your meeting 1351 name La$‘ name
With thc trustee

 

 

 

 

 

 

 

 

 

 

§Jff><@§"fi{,'l~ifil) suan (Sr., `ir.",Ti, iil)
2, A|l other names you
have used m the last 8 ,;i,$\ name ' F;r$[name
years
include your married or d'\rA‘i-d`<‘i`l;"`\'=‘i“ér k j ` 4 Middi@ name
maiden names
L-asi name 7 l_ast name
i?§s_tname First name
Middic"§i§riié" " …' ` " " k “ ` _ mdde na}}§e
ilast'{i§?n¢" " " …‘" i;STn`§r§`
3. On|y the last 4 digits of
. . ~ s 9 0 5 9 a _
your Socla| Secunty XXX XX .¢ V… . . n - ._,. 7 XXX XX ..¢.__.c. _,_._ ___ ____
number or federal OR OR
individual Taxpayer 9 9
identification number XX '” XX `.»»_ ~. r~~¢- _ XX " XX “._4~ ~__ ___ __-~
(lTlN)

Officiai Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 1

 

Case 19-12741-,ab|

Debtor 1

CAPR|C|A RENA PiERCE

 

ir¢;si'Narne Miridie Name

4. Any business names
and Emp|oyer
identification Numbers
(EIN) you have used in
the last 8 years

include trade names and
doing business as names

` 5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Officia| Form 101

l.ast Nan\e

About Debtor1:

m | have not used any business names or E|Ns.

Case number (irknown)

Doc 1 Entered 05/01/19 15:26:22 Page 2 of 54

About Debtor 2 (Spouse Oniy in a Joint Case):

l;i | have not used any business names or EiNs.

 

Business name

Business name

 

Business name

"EiN" ii

M*”

708 PYRAl\/iiD DR

 

 

 

 

Number Street

LAS VEGAS NV 89107
City State ZiP Code
CLARK

Couniy

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing addressl

 

i\lumber Sireet

 

P.O. iSox

 

City State Z|P Code

Check ones

m Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other distriet.

U l have another reason F.Xplain,
’ (Sce 28 U.S.C. § 1408.)

 

 

 

 

Business name

,,/'

ETi\i

M

if Debtor 2 lives at a different address:

 

Number Street

 

 

 

City State ZiP Code

 

County

if Debtor 2’5 mailing address is different from
yours, fill it in here. Note that the court will Send
any notices to this mailing address.

 

Number Streei

 

P.O. Box

 

City State ZlP Code

Check one:

Ci Over the last 180 days before filing this petition,
i have lived in this district longer than in any
other district

m l have another reason. Exp|ain.
(See 28 U.S,C. §1408.)

 

 

 

 

Voiuntary Petition for individuals Fiiing for Bankruptcy page 2

Debtor 1

Case 19-12741-ab|

CAPR|C|A RENA PIERCE

Doc 1 Entered 05/01/19 15:26:22 Page 3 of 54

Case number (iri<nawn)

 

First Narue

Mtdd|e Name

l.ast Name

m Teil the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Officiai Form 101

Check one. (For a brief description of each, see /\/otice Required by 11 U.$.C. § 342(b) for Individua/s F/'ling
for Bankruptcy (l:orm 2010)). /\iso, go to the top of page 1 and check the appropriate box.

m Chapter 7

[i Chapter 11
Ci Chapter 12
Ci Chapter 13

C] l will pay the entire fee when l file my petition. Please check with the cierk’s office in your
local court for more details about how you may pay. Typicai|y, if you are paying the fee
yourself, you may pay with cash, cashier's check, or money order. if your attorney is
submitting your payment on your behaif, your attorney may pay with a credit card or cheek
with a pre»printed address

m i need to pay the fee in installments if you choose this option, sign and attach the
/ipp/ication for individuals to Pay The Filing Fee in /nsta//ments (Official Form 103A).

[.i l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By iaw, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the /lpp/ication to Ha\/e the 4
Chapter 7 Fi/ing Fee t/t/ai\/ed (Offioial Form 1038) and file it with your petition.

 

 

 

 

 

 

 

ij No
ill Yes. t)istrict When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD /Y¥YY
m No
m Yes. Debtor Reiationship to you
i)istrict When Case number, if known
MM/DD /YYYY
Debtor _ Relationship to you
l')istrict When Case number, if known
ile /DD / YYYY
l~Z] No. eo to line 12.
L] Yes. Has your landlord obtained an eviction judgment against you?

Cl No. e<> re ime 12.

m Yes. l`~ill out lnitial Statement About an i:`victiorr Judgment /igainst You (Form 1()1A) and tile it as
part of this bankruptcy petition.

Voiuntary Petition for individuals Filing for Bankruptcy page 3

 

Case 19-12741-ab|

owen cAPRlc_l/\ RENA reliance

ti.ddi¢é'rliairfe "'" m 'i_a's'ti\i§i\ié"…"" "

bust tvai\\e

Doc 1 Entered 05/01/19 15:26:22 Page 4 of 54

(Zase number ir/known)

 

m Report About Any Businesses You Own as a Soie Proprietor

 

12. Are you a sole proprietor

m No, Go to Part 4.

of any fuii- or part-time
business?

/\ sole proprietorship is a
business you operate as an
individuai, and is not a
separate legal entity such as
a corporation, partnership, or
|_l_.C,

lf you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor’?

For a definition of small
business debtor, see

11 U.S.(). § 101(£)10).

[.] Yes. Name and location of business

 

Name of business, if any

 

Number Street

 

 

City State ZiP Code

Check the appropriate box to describe your business.'

[.] ileaith Care Business (as defined in 11 U.S.C. § 101(27/\))
m Single /\sset Reai tistate (as defined in 11 U.S.C, § 101(51B))
ij Stockbroker (as defined in 11 U.S.C. § 101(53/\))

E] Commodity Broker (as defined in 11 U.S.(I. § 101(6))

U None ofthe above

/f you are filing under Chapter 11 , the court must know whether you are a small business debtor so that if
can set appropriate deadlines lf you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash~flow statementl and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S,C. § 1116(1)(B).

ga No. l am not filing under Chapter 11,

ij No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
the Bankruptcy Code.

ill Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You Own or Have Any Hazardous Property or Any Property That Needs lmmediate Attention

 

14. Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?
For examp/e, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Olticia| Forrn 101

m No
L:.] Yes. What is the hazard?

 

 

lf immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

t§ity State ZlP Code

Voiuntary Petition for individuals Filing for Bankruptcy page 4

 

Case 19-12741-ab|

comm rcAPRici/\ RENA PiERcE

 

liirsl blame ltliddle Name

l.ast Nnme

m Exp|ain Your Efforts to Receive a Briefing About Credit Counse|ing

Case number i;rknown)

Doc 1 Entered 05/01/19 15:26:22 Page 5 of 54

 

15. Tel| the court whether
you have received a
briefing about credit
counseling

`l`he law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices |f you
cannot do so, you arc not
eligible to file.

lf you file anyway` the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Oificia| Form 101

AboutDebtor1:

You must check one:

bd l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and l received a
certificate of compietion.

/\ttach a copy of the certificate and the payment
plan, if any, that you developed with the agency

L.] l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, butt do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

U l certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

'To ask for a BO-day temporary waiver of the
requirement attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case rnay be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

lf the court is satisfied with your reasons, you must
still receive a briehng within 30 days after you fi|e.
You must tile a certificate from the approved
agency, along with a copy of the payment plan you
developcd, if any. lf you do not do so, your case
may be dismissed

/\ny extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days '

n | am not required to receive a briefing about
credit counseling because of:

m lncapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

L.i Disabi|ity. |\/ly physical disability causes mo
to be unable to participate in a
briefing in person, by phone, or
through the internet, oven after l
reasonably tried to do so.

ij Active duty. l am currently on active military
duty in a military combat zone.

lf you believe you are not required to receive a
briefing about credit counseling you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one.‘

[;l l received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency

n | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, butt do not have a
certificate of completion.

Wittiin 14 days after you file this bankruptcy petition,
you MUST tile a copy of the certificate and payment
plan, if any.

[] l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briehng, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

|f the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you fi|e.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. |f you do not do so, your case
may be dismissed

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum ot15
days.

n | am not required to receive a briefing about
credit counseling because of:

i;l lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

[:l Disabi|ity. My physical disability causes me
to be unable to participate in a
briehng in person, by phone, or
through the internet, even after l
reasonably tried to do so.

i:] Active duty. | am currently on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling you must file a
motion for waiver of credit counseling with the court.

Voiuntary Petition for individuals Filing for Bankruptcy page 5

 

Case 19-12741-ab|

D€thfi CAPR|C|A RENA PlERCE

Doc 1 Entered 05/01/19 15:26:22 Page 6 of 54

Case number (irknoivn)

 

 

m Answer These Questions for Reporting Purposes

 

16. What kind of debts do
you have?

16a. Are your debts primarily consumer debts? Consurner debts are defined in 11 U.S.C. § 101 (8) as “incurred by an
individual primarily for a personal, family, or household purpose."

El i\lo_ co io line ieb.

- Yes. Go to line 17a

16b. Are your debts primarily business debts? Busi'ness debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

ij No. Go to line 16c.

[:i Yes. Go to line 17,
160. State the type of debts you owe that are not consumer debts or business debts

 

 

17. Are you filing under
Chapter 7?

Do you estimate that
after any exempt
property is excluded and

l:] No_ lam not filing under Chapter 7. Go to line 18.

l Ye$ l am ming under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
` are paid that funds will be available to distribute to unsecured creditors?

 

 

administrative expenses - NO
are paid that funds will
be available for i:i Yes
distribution to unsecured
creditors?
18- HOW many Credil<>rs do l 1_49 [] 1,000_5,000 lIl 25,001-50,000
;"\’N“;§St‘mate that V°“ ij 50_99 lll 5001-10,000 lIl 50,001_100,000
` ij 100_199 lIl 10,001 _25,000 El More ihanloo,ooo
lIl 200-999
19- HOW much do you l $0 _ $50'000 El $1,000,001 - 310 million lIl 3500,000,001 - 31 billion

estimate your assets to
be Worth?

lI] $50,001 ~ $100,000
lIl sioo,ooi - $500,000
El $500,001 -$1 million

lIl sio,ooo,ooi - 350 million
El $50,000,001 d $100 million
El $100,000,001 - $500 million

l;l s1 ,000,000,00i - sio billion
El sio,ooo,ooo,ooi - $50 billion
l:] l\/lore than $50 billion

 

20. How much do you
estimate your liabilities
to be?

l $0 - 350,000

lIl 350,001 ~$100,000
l:l $100,001 - $500,000
l:l $500,001 -si million

lIl $1,000,001 - sic million

l:l 310,000,001 _ $50 million
lIl $50,000,001 ‘ $100 million
iii sioo,ooo,ooi » $500 million

l:l $500,000,001 - s1 billion

l:l $1,000,000,001 -$io billion
l;l $10,000,000,001 - $50 billion
i:] More than $50 billion

 

part 7: Sign Below

For you

 

l have examined this petition, and l declare under penalty of perjury that the information provided is true and correct.

lfl have chosen to file under Chapter 7, lam aware that | may proceed, ifeligible, under Chapter 7, 11,12, or 13 oftitle 11,
United States Code. l understand the reliefavailable under each chapter, and l choose to proceed under Chapter 7.

lino attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out this
document, l have obtained and read the notice required by 11 U.S.C. § 342(b).

l request relief in accordance with the chapter oftitle 11 , United States Code, specified in this petition.

l understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in nnes up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
\~

 

 

chrf>Ri(zl/\ REl\lA PlERcE signature oioebtorz

Signature of Debtor 1

Executed on jA_p,»i_»jv| 26, 2()1Agww_ …r Executed on

MM / DD / YYYY

l\/|i\/l / DD/YYYY

 

Ofncial Form 101

Voluntary Petition for individuals Filing for Bankruptcy page 6

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 7 of 54

chtor 1 CAPR!CIA RENA P|ERCE Case number ii/knm»/n)

 

 

lzirsl Nanie t\llddle N:ulle l.asl Nanie

|, the attorney for the debtt)r(s) named in this petition, declare that l have informed the debtor(s) about eligibility
to proceed under Chapter `/, 11, 12. or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § `/07(b)(4)(D) applies, certify that l have no

For your attorney, if you are
represented by one

 

if VOU are not represented knowledge after an inquiry that the information in the schedules filed With the petition is incorrect
by an attorney, you do not
need to file this page. X
Date
Signature of Attorney for Debtor MM / DD /YYYY

 

i"rinled name

 

l`irm name

 

i\iumbor Street

 

 

 

City State ZiP Code
Contact phone M i£mail address
Bar number State

Oificial Form 101 Voiuntary Petition for individuals Fi|ing for Bankruptcy page 7

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 8 of 54
Deblor 1 CAPR|C|A RENA PlERCE Case number (irknown)

 

 

 

For you if you are filing this
bankruptcy without an
attorney

lf you are represented by an
attorney, you do not need to
file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand that many
people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-term
financial and legal consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a mistake or
inaction may affect your rights. For exampie, your case may be dismissed because you did not file a required document,
pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy
administrator, or audit firm ifyour case is selected for audit. lfthai happens, you could lose your right to file another case,
or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to me with the court. Even if you plan to pay
a particular debt outside ofyour bankruptcy, you must list that debt in your schedules lfyou do not list a debt, the debt may
not be discharged lfyou do not list property or properly claim it as exempt, you may not be able to keep the property. The
judge can also deny you a discharge ofall your debts if you do something dishonest in your bankruptcy case, such as
destroying or hiding property, falsifying records, or lying. individual bankruptcy cases are randomly audited to determine if
debtors have been accurate, truthful, and complete Bankruptcy fraud is a serious crime; you could be fined and
imprisoned.

lfyou decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney. The court
will not treat you differently because you are filing for yourself To be successful, you must be famiiiar with the United
States Bankruptcy Code, the Federal Ru|es of Bankruptcy Procedure, and the local rules of the court in which your case is
tiled. You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long~term financial and legal consequences?

i:] No
l Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you
could be fined or imprisoned?

i:] No
- Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms’?

L_.i No
l Ye$ Name of Person JUAWANA TELL|S
Attach Bankruptcy Pefi'tl'on Preparer‘s /\/ofl'ce, Dec/aration, and Signature (Official Form 119).

 

By signing here, l acknowledge that l understand the risks involved in filing without an attorney. l have read and understood
this notice, and i am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or property if l do
not }:operly handle the pase.

 

 

 

 

 

 

 

cKPRfclA REl\lA PlERcE Slgnature of Debfor 2
Signature of Debtor 1
Dafe April 26, 2019 Dafe

l\/iivl / DD /YYYY MM / DD / YYYY
Contact phone 702-587.5049 Contact phone
Cell phone Cell phone
Email address Email address

 

 

 

Official Form 101

Voiuntary Petition for individuals Filing for Bankruptcy page 8

 

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 9 of 54

Notice Required by 11 U.S.C. § 342(b) for
individuals Filing for Bankruptcy (Form 2010)

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personai, family, or

household purpose."

 

 

Chapter 7: Liquidation

 

 

 

The types of bankruptcy that are available to
individuals

individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 ~ Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voiuntary repayment plan
for family farmers or
fishermen

Chapter13 - Voiuntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for individuals Fiiing for Bankruptcy (Form 2010)

Soitware Copyright (c) 1996-2019 Best Case, LLC - www,bestcase.com

$245 filing fee
$75 administrative fee
+ $15 trustee surcharge

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors The
primary purpose offiling under chapter 7 is to have
your debts discharged The bankruptcy discharge
relieves you after bankruptcy from having to pay
many of your pre-bankruptcy debts Exceptions exist
for particular debts, and liens on property may still
be enforced alter discharge. For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobiie.

However, if the court Hnds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge

You should know that even if you file chapter 7 and
you receive a discharge, some debts are not
discharged under the law. Therefore, you may still
be responsible to pay:

most taxes;

most student loans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 10 of 54

most fines penalties forfeitures and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted; and

death or personal injury caused by operating a
motor vehicie, vessel, or aircraft while intoxicated
from alcohol or drugs.

if your debts are primarily consumer debts the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount
You must file Chapter 7 Statement of Your Current
Monthly /ncome (Ofricial Form 122A-1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

if your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Ca/culatl'on (Official Form
122A-2).

if your income is above the median for your state, you
must file a second form --the Chapter 7 Means Test
Ca/cu/atl'on (Officiai Form 122A~2). The calculations on
the form- sometimes called the Means Test-deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors if

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996»2019 Best Case, LLC ~ viM/w.bestcase.com

your income is more than the median income for your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can tile a motion to dismiss
your case under § 707(b) ofthe Bankruptcy Code. if a
motion is filed, the court will decide if your case should
be dismissed To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code.

if you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts
subject to your right to exempt the property or a portion
ofthe proceeds from the sale of the property The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property Exemptions may
enable you to keep your home, a car, clothing, and
household items or to receive some of the proceeds if
the property is sold.

Exemptions are not automatic To exempt property,
you must list lion Schedu/e C.' The Propen‘y You Claim
as Exempt (Offlcial Form 1060). if you do not list the
property, the trustee may sell it and pay all of the
proceeds to your creditors

 

Chapter11: Reorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a business
but is also available to individuals The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Best Case Bankruptcy

 

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 11 of 54

Read These im » ortant Warnin o s

 

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider ali of your options before you fiie.
Oniy an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. if you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions

A|though the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technicai, and a mistake
or inaction may harm you. lf you file without an attorney, you are still responsible for knowing and

following ali of the legal requirements

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the

necessary documents

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. ivlaking a false statement, concealing property, or obtaining money or property by
fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

 

Chapter12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

Simiiar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period oftime
using future earnings and to discharge some debts that
are not paid.

 

Chapter13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 total fee

 

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Software Copyrlght (c) 1996~2019 Best Case, Ll.C - v~wv.bestcase.com

Under chapter 13, you must file with the court a plan
to repay your creditors all or part of the money that
you owe them, usually using your future earnings if
the court approves your plan, the court will allow you
to repay your debts, as adjusted by the pian, within 3
years or 5 years, depending on your income and other
factors.

After you make all the payments under your plan,
many of your debts are discharged The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations

most student loans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal Hnes and restitution obligations,

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts

page 3

Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 12 of 54

 

Warning: File Your Forms on Time

Section 521(a)(1) of the Bankruptcy Code requires that
you promptly file detailed information about your
creditors assets, liabilities income, expenses and
general financial condition. The court may dismiss your
bankruptcy case if you do not file this information within
the deadlines set by the Bankruptcy Code, the
Bankruptcy Rules, and the local rules ofthe court.

For more information about the documents and
their deadlines go to:
http://www.uscourts.gov/bkforms/bankruptcy form

shtml#procedure.

 

 

 

 

Bankruptcy crimes have serious consequences

if you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury-either orally or in writing-in
connection with a bankruptcy case, you may be
fined, imprisoned or both.

Aii information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney Generai acting through the Office ofthe
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees ofthe U.S.
Department of Justice.

Nlake sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on l/o/untary Petition for Indiv/'dua/s
Filing for Bankruptcy (Official Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address

Notice Required by 11 U.S.C. § 342(b) for individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2019 Best Case( i_LC » vwwv.bestcase_com

A married couple may file a bankruptcy case
together»-called ajo/'nt case. if you file a joint case and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each notice,
unless you file a statement with the court asking that
each spouse receive separate copies

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency 11 U.S.C. § 109(h). if you are filing a joint
case, both spouses must receive the briehng. With
limited exceptions you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
internet.

in addition, after filing a bankruptcy case, you generally
must complete a financial management instructional
course before you can receive a discharge if you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved to provide
both the briefing and the instructional course from:
http://iustice.gov/ust/eo/hapcpa/ccde/cc approved.htmi

 

in Alabama and North Caroiina, go to:
http://www.uscourts.gov/FederaiCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDethounselors.aspx.

 

if you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 13 of 54

 

 

 

 

Certificate Number: 15725~NV-CC-()32714092

l

5725-NV~CC-()32714()92

CERTIFICATE ()F CoUNSELING

I CERTIFY that on April 23, 2019, at 8:53 o’clock PM EDT, Capricia Pierce
received from ()Ol Debtorcc Inc., an agency approved pursuant to ll U.S.C. lll
to provide credit counseling in the District of Nevada, an individual [or group]
briefing that complied with the provisions of ll U.S.C. 109(h) and lll.

 

A debt repayment plan was not prepared lf a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate

This counseling session was conducted by internet.

Date: April 23, 2019 By: /s/Zahir Khan

Name: Zahir Khan

Title: lssuer

* lndividuals who wish to file a bankruptcy case under title l 1 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See l l U.S.C. lOQ(h) and 521(b).

 

 

 

 

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 14 of 54

Fiil in this information to identify the case:

 

 

 

Debfofi CAPRlClA RENA PlERCE
First Name iviiddie Name Last Name
Debtor 2
(Spouse, `rf iiiing) First i\lame Middle Name Last Name j

United Siates Bankruptcy Court for the; D|STRlCT OF NEVADA

 

 

Case number Chapter 7 1

(if known)

 

Officiai Form 119

Bankruptcy Petition Preparer's Notice, Declaration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. if more than one bankruptcy petition preparer helps with the documents, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federal Rules of Bankruptcy Procedure may be fined,
imprisoned, or both 11 U.S.C. § 110; 18 U.S.C. § 156.

w Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the foilowing;

~ whether to file a petition under the Bankruptcy Code (11 U.S.C. § 101 et seq.);

¢ whether ming a case under chapter 7, 11, 12, or 13 is appropriate;

» whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

o whether you will be able to retain your home, car, or other property after commencing a case under the Bankruptcy Code;
o what tax consequences may arise because a case is died under the Bankruptcy Code;

~ whether any tax claims may be discharged;

v whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

» how to characterize the nature ofyour interests in property or your debts; or

¢ what procedures and rights apply in a bankruptcy case.

The bankruptcy petition preparer JUAWANA TELLIS has notified me of any maximum allowable fee before preparing any

 

 

docu fm for filing or accepting any fee.
C“ " 0
/ W Dafe April 26, 2019
Sig\n€lurg,o/f Debtor 1 acknowledging receipt of this notice l\/ll\/l/DD /YYYY
Officiai Form 119 Bankruptcy Petition Preparer's Notice, Deciaration, and Signature page 1

Software Copyriglit (c) 1996-2019 Best Case. LLC ~ www,bestcase'com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 15 of 54
Debtor 1 CAPR|C|A RENA PlERCE Case number(/ri</iaw/ii

 

W Declaration and Signature of the Bankruptcy Petition Preparer

Under penalty of perjury, l declare that:

~ l am a bankruptcy petition preparer or the officer, principa|, responsible person, or partner of a bankruptcy petition preparer;

o l or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petit/`on
Prepareras required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

¢ if rules or guidelines are established according to 11 U,S,C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge, i or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

JUAWANA TELL|S

Prinied name Tilie. if any Firm name. if ii applies
5135 CAM|NO Ai_ NORTE SU|TE 201

i\ioRTH i_As vEeAs, i\iEvADA 89031 702-562-8199
Number, Slreei, Ciiy, Slale & ZiP Code Contact phone

l or my firm prepared the documents checked below and the completed declaration is made a part of each document that l check:
(Check all that app/y.)

  

<i’i/iunia`ry Peiiiiorr (Form 101 ) /l?i{ duie i (Form 1060 l:l chapter 11 statement or Your current iviomiriy
r . . lncorne (Form 122B)
mr Statemeni About Your Social Security Numbers § So edule J (Form 106J) m
orm 121 Ch t 1381 t l lY Ctlrr iii/l lh|
z ) _ j Deciaration About an individual Deblor's Schedules mc:?":rand C:|:m:‘?o:uf g;rmm“:\;m ggrio§
, l l Your Assels and Liabilities and Certain Stalistical (Form iOGDeC) (Form 122(;_1)
niormalion (Form 1068um) § j _ _
', Stalemen\ of F"‘a“c'a| Affa"$ (Form 107) l”l Chapter 13 Calcuiation of Your Disposable income
v § hedu|e A/B (Form 106A/B) . . . .. (Form 122(;.2)
` y Slatemenl of intention for individuals Filing Under
- l heduie C (Form 1060) Chapter 7 (Form 108) m Application to Pay Filing Fee in installments (Form
4 l i edule D (Form 105D) i__i Chapter 7 Statement oiYour Current Monih|y 103A)
edule E/F (Form 1055/F) income (Form 122A`1) i:l Application to Have Chapter 7 Filing Fee Waived
h i_i Slatemeni of Exemption from Presumpiion of (Form 1035)

  
 
 
 

Abuse under § 707(1))(2) (Form 122A'1Supp) i_i A list of namesfnd addresses of ali ` s

, ill edule G (Form 106G)
....i SCthUi€ H (Form ioeH) i__j Chapter 7 l\/leans Tesl Caiculation (Form 122A-2) (C’e ‘ Or mai wamx)
,, …j Other i l

 

   

;j"l~ ,»i eyi/heir j§ cial Security numbers if more than one bankruptcy petition preparer prepared the documents
ature /id So ai Se::¢u/rfi“tlnumber of each preparer must be provided 11 U.S.C. § 110.

    

 

§ l
»' § f /5/ .. y 530160-5721 D@le April 26, 2019
Signature o?' ankriiplcy pelilioé prepar r'or buic'er, principal, Soo` Security number of person who signed Ml\/|/DD/YYYY
responsible erson. or partner v
3 l
JUAWAiiiA TELL|S

 

Prinled nairle

Dan April 26, 2019
Signature of bankruptcy petition preparer or officer, principa|, Socia| Securily number of person who signed MM/DD/YYYY
responsible person, or partner

 

Prinied name

Officiai Form 119 Bankruptcy Petition Preparer's Notice, Declaration, and Signature page 2

Software Copyright (c) 1996-2019 Best Cese. LLC » Www,bestcase,corn Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 16 of 54

BZROO tl~`unn 2800') (i2."l 5)

United States Bankruptcy Court
District of Nevada

 

 

 

in re CAPR|CE RENA PlERCE Case No.
chtor(s) Chapter 7
DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
/§~\'[u.s'l bcfi/ed wit/1 l/)e pelill'on ifo brin/rrirplcy petition preparer prepares l/ie petition, 11 U.S.C. § ] ]0(/1)(2).]

l. Under ll U.S.C. § llO(h). l declare under penalty of perjury that l am not an attorney orcmployee of an attorney. that l
prepared or caused to bc prepared one or more documents for filing by the above-named dcbtor(s) in connection with this
bankruptcy case. and that compensation paid lo nrc within one year before tire filing of thc bankruptcy petition or agreed to
bc paid to mc. for services rendered on behalf of the dcblor(s) in contemplation of or in connection with the bankruptcy case
is as foilo\\'s;

For document preparation services l have agreed to accept…" $ 180-00
Prior to the filing of this statement l have received _________________________________________________________ $ gvV_W__W__M_M _1`§@_0_
Brtlzin€€ Dii@ , , _` , __ _, ,, , , _ ,, . . $ "_000

2. l ha\'c prepared or caused to be prepared the following documents (itcrnize):
and provided thc following services (itcmizc):

3. The source of the compensation paid to me was;
fin chtor iii Other (specify):

4. Thc source of compensation to bc paid to mc is:

§7§ chtor F Other (spccify):
5. The foregoing is a complete statement of any agreement or arrangement for payment lo me for preparation of tlrc petition

   
 

filed by the dcbtor( ) in this bankruptcy casc,

¢».`)` ,[`i.`U "' l :',{
M. (.I/\l 811 Rll\ Nl Mlil R

 

 

 

 

"\%W _r 7 \\ m j 530-60~5721 April 26, 2019
§ Signaluré/I Social Security number of bankruptcy Dill@
V} petition preparer*
JUA ANA TELL|S 5135 CAN||NO AL NORTE SU|TE 201
l NORTH LAS VEGAS, NEVADA 89031
l’rintcd naruc and tiilc. il`ziny. of Addrcss
li§rlnkruplcy Pclition Preparer

*lf thc bankruptcy petition preparer is not an individuai. slate the Social Security number of the officer, principal responsible person
or partner of the bankruptcy petition preparer (chuired by ll U.S.C. § liO.)

.~"l /)mr/\'/
/'e.\'u/I il

vip/cir petition preparer’.\§/Zri/i.rre lo co/)rp/_i-’ wit/1 l/ic [_)ror'i.s'io/rs' o/'/)`l/e // ami I/re [i`erlero/ lirr/es o/`Ba/r/r'ri/plcjv Procedure may
1`/1`/10.\' or i/iipri.vo/i)))e)il or /)oi/r. // U.S.C. § //i),' /r$’ (,/'1.8'.( `. § 156.

Software Copyright (c) 1996-2019 Best Case, LLC - wvm.bestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 17 of 54

Fill in this information to identify your case:

 

§Debrort cAPRtelA RENA PlERCE
3 First Name Middle Name Last Name

 

(Spouse if, filing) First Name Midd|e Name Last Name

 

1 United States Bankruptcy Court for the: DlSTR|CT OF NEVADA

Case number
iii known
l

 

|'_'] Check ifthis is an

l
Debtor 2 a
§ amended filing

 

Official Form 1068um
Summary of Your Assets and Liabilities and Certain Statistical lnformation 12/15

 

 

Be as complete and accurate as possible. lt two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. lf you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

-§ummarize Your Assets

Your assets
Value of what you own

i. Schedu|e A/B: Property (Official Form 106A/B)

1a. Copy line 55, Total real estate, from Sehedule A/B ................................................................................................ $ 0'00
1b. Copy line 62, Total personal property, from Schedule A/B ..................................................................................... $ ____________________ 71_171_17_4'_2'§'..§),9_m
104 Copy line 63, Total ofall property On Schedu|e A/B ............................................................................................... $ 4,725,00

-,,S,ammerj,ls low,£iabilifie$

Your liabilities
Amount you owe

24 Sehedule D: Credttors Who Have C/aims Seeured by Propen‘y (Official Form tOSD)

2a. Copy the total you listed in Column A, Amount of c/a/'m, at the bottom of the last page of Part 1 of Sehedu/e D... $ 530-00
3. Schedule E/F: Creditors Who Have Unsecured C/a)'ms (Official Form 106E/F)
3a Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedu/e E/F ................................. 3 0~00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of SchedLI/e E/F ............................ $ 15,964_00
Your total liabilities $_>_"~_A_W# _1§_,:5,9:1_~()[)j

 

 

Part 31 Summarize Your lncome and Expenses

4, Schedule /: Your/ncome (Ofneial Form 106\)
Copy your combined monthly income from line 12 of Schedu/el ................................................................................

 

5. Schedule J: Your Expenses (Offlcial Form 106J)
Copy your monthly expenses from line 22<: of Schedule J .......................................................................... $

2,030.00

Answer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
[] No. You have nothing to report on this part of the form, Check this box and submit this form to the court With your other schedules.

l Yes
7. What kind of debt do you have?

. Your debts are primarily consumer debts. Consume/' debts are those “incurred by an individual primarily for a personal, family. or
household purpose." 11 U.S.C. § 101(8). Fil| out lines 8-99 for statistical purposes 28 U.S.Ci § 159.

[:| Your debts are not primarily consumer debts. You have nothing to report on this part ol the form. Checl< this box and submit this form to
the court with your other schedules

Officia| Form tOSSum Summary of Your Assets and Liabilities and Certain Statistical lnformation page 1 of2

Sottware Copy/right (c) 1996-2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 18 of 54
Debtor t CAPR|C|A RENA PlERCE Case number (if/<nown)

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Oificial Form
122/\-1 Line 11; 0R, Form 1223 Line 11; oR, Form 1220~1 une 14. $ 21164~00

 

 

 

9, Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

 

 

Total claim
From Part 4 on Schedule E/F, copy the following:
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government (Copy line 6b.) $ 0.00
ge Claims for death or personal injury while you were intoxicated (Copy line 60.) $ v…i gO_.`QQ_V_
Qd. Student loans (Copy line 6f.) $ r_` A~MW_ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims (Copy line 69.) $ s ,,,,,,,,,, , ______________________ 9 '992
Qf. Debts to pension or proflt~sharing plans, and other similar debts (Copy line 6h.) +$ 0.00
__”..___.___]
l
99. Torai. Add lines 9a through Qr. $ M_/_W_WBAO_.O_Q< }
f ,A-_s mud
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical lnformation page 2 of 2

Sottware Copyright (c) 1996»2019 Best Case, LLC - wvwv.bestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 19 of 54

 

Fill in this information to identify your case and this filing:
l

 

§D€thfl CAPR|C|A RENA PlERCE

Fiist Na me Nliddle Name Last Na me

l
§ Debror 2
Spouse, it filing) First Name lvtiddle Name l_ast Name

 

  
 

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

 

[:] Check if this is an
amended filing

 

Case number

 

Official Form 106A/B
Schedule A/B: Property 12/15

 

 

tn each category, separately list and describe ltems. l_ist an asset only once. lf an asset fits in more than one category, list the asset iri the category where you
think it fits best. Be as complete and accurate as possib|e. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

m Describe Each Residence, Bul|ding, Land, or Other Real Estate You Own or Have an lnterest ln

 

‘l, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

l No. so to Part 2.
m Yes. Where is the property?

m Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? lnclude any vehicles you own that
someone else drives. ll you lease a vehicle, also report it on Schedu/e G: Execuro/y Contracts and Unexpired Leases.

 

3, Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

[:l No
. Yes
. ~ ~ Do not deduct secured claims or exemptions Put
7

3.1 l\/lake. CHEVY Who has an interest in the property. Check one the amount many secured C|aims en Schedu/e D:
Mode|; COBALT l Debtor 1 On;y Crediiors Who Have Cla/`ms Secured by Propeity.
Year: M_.___M m D€bi°r 2 O“'V Current value of the Current value of the
Approximate mileage: 15000§ l:l Debiom and Debior 2 Uniy entire property? portion you own?
Other i'llormallonf [:] At least one of the debtors and another

 

m Check if this is community property $900-00 $900-00

(see instructions)

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examp/es: Boats_ trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

- No
m Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for

pages you have attached for Part 2. Write that number here ............................................................................. => $990'00

 

 

 

m Describe Your Personal and Household items

Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured
claims or exemptions
6. Household goods and furnishings
Examp/es: l\/la]or appliances furniture, linens, china, kitchenware
l:] No
Officiai Form tOSA/B Schedule A/B: Property page 1

Software Copyright (c) 1996~2019 Best Case, LLC ~ mm'bestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 20 of 54
Debtori CAPR|C|A RENA PlERCE Case number (ilknown)

 

- Yes. Describe .....

 

lHoi_usEHoi_D coons j $2,500.00

 

7. Electronics
Examples: Te|evisions and radios; audio, video, stereo, and digital equipmenl; computers, printers, scanners; music collections; electronic devices
including cell phones, cameras, media players, games
l:l No

. Yes. Descrlbe .....

 

lrv, cEi_L l $800.00

 

8. Collectibles of value
Examp/es.' Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
other collections memorabilia, collectibles

- No
t:l Yes. Describe .....

9. Equipment for sports and hobbies
Examp/es.' Sports, photographicy exercise, and other hobby equipment bicycles, pool tables, golfclubs, skis; canoes and kayaks; carpentry tools;
musical instruments

- No
l:l Yes. Describe .....

10. Firearms
Examples.' Pistols, rifles, shotguns, ammunition and related equipment

- No
l:] Yes. Describe .....
11. C|othes

Examples: Everyday clothes, furs, leathercoats, designer wear, shoes, accessories

[:l No
. Yes. Describe .....

 

choTHii\iG l $500.00

 

12. Jewe|ry
Examp!es: Even/day jewelry, costume jewelry, engagement rings, wedding rings, heir|oom jewelry, watches, gems, go|d, silver

- No
l:] Yes. Describe .....

13. Non-farm animals
Examp/es.' Dogs, cats, birds, horses

l No
m Yes. Describe .....

144 Any other personal and household items you did not already list, including any health aids you did not list
- No
[:l Yes. Give specific information .....

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached

 

 

for Part 3. Write that number here .............................................................................. $3'800'00
m Describe Your Financia| Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the

portion you own?
Do not deduct secured
claims or exemptions

Officiai Form iO€A/B Schedule A/B: Property page 2
50ttware Copyright (c) 1996»2019 Best Case, LLC ~ www.besicase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 21 of 54

Debtori CAPR|C|A RENA PlERCE Case number (ifknown)

16. Cash
Examp/es: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

[:] No
- Yes ................................................................................................................

 

Cash $25.00

 

17. Deposits of money
Examp/es.' Checi<ing, savings, or other nnancia| accounts; certificates ofdeposit; shares in credit unions, brokerage houses, and other similar
institutions if you have multiple accounts with the same institution, list each.

- No
l:l Yes ........................ institution name:

18. Bonds, mutual funds, or publicly traded stocks
E)<amp/es.‘ Bond funds, investment accounts with brokerage nrms, money market accounts

l No
E\ Yes ,,,,,,,,,,,,,,,,,, institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

.No

l:i Yesi Give specific information about them ...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non~negotiable instruments
Negotiable instruments include personal checks, cashiers' checks, promissory notes. and money orders.
Non~negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

- No
[:l Yes. Give specific information about them
issuer name:

21_ Retirement or pension accounts
Examp/es.' interests in iRA, ER|SA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

.No

i:i Yes. List each account separately
Type of account institution name:

22. Security deposits and prepayments
Your share ofall unused deposits you have made so that you may continue service or use from a company
Examples.' Agreements with iandlords, prepaid rent, public utilities (electric, gas, water)_ telecommunications companies, or others

- No
L__l Yes. ..................... institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
- No
ij Yes ____________ issuer name and description

24. interests in an education iRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(i ), 529A(b), and 529(b)(1).

. No
[:] Yes _____________ institution name and description Separateiy file the records of any interests.it U.S.C. § 52i(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
- No
l:i Yes. Give specific information about them...

26, Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples.' internet domain names, websites, proceeds from royalties and licensing agreements

l l\io
[] Yes. Give specific information about them...

Ofncial Form iOt`>A/B Schedule A/B: Property page 3
Software Copyright (c) 1996-2019 Best Case, LLC ~ wvwv.bestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 22 of 54
Debtor 1 CAPR|C|A RENA PlERCE Case number (i/known)

 

27. Licenses, franchises, and other general intangibles
Examp/es.' Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

- No
l:l Yes. Give specific information about them...

Nloney or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28. Tax refunds owed to you
l i\io
[:l Yes. Give specific information about them, including whether you already fled the returns and the tax years .......

29. Family support
Examp/es: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

- No
l:i Yes. Give specific information ......

30. Other amounts someone owes you
l:“)ramples,l Unpaid wagesl disability insurance payments, disability benefits sick pay, vacation pay, workers‘ compensation. Social Security
benefits; unpaid loans you made to someone else

l No
m Yes. Give specific information..

31, interests in insurance policies
Examp/es.' Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

-No

ij Yes, Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
ifyou are the benenciary cia living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

- No
ij Yes. Give speciuc information..

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examp/es: Accidents, employment disputes, insurance claims, or rights to sue

-No

l:i Yes. Describe each claim .........

34 Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set offclaims
l No

[:i Yes. Describe each claim .........

35. Any financial assets you did not already list
l No
[] Yes. Give specific information..

 

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached 5 00
for Part 4. Write that number here ..................................................................................................................... $2 ~

 

 

 

m Describe Any Business-Related Property You Own or Have an interest in. List any real estate in Part1.

 

37. Do you own or have any legal or equitable interest in any business~related property?
. No. Go to Part 6.
[:I Yes. Go to line 38.

Officiai Form iOGA/B Schedule A/B: Property page 4
Softwaie Copyilght (c) 1996-2019 Best CaseI LLC - www bestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 23 of 54
Debtori CAPR|C|A RENA PlERCE Case number (if/rnown)

 

Desciibe Any Farm- and Commerciai Fishing-Reiated Property ¥ou Own or Have an interest in.
lf you own or have an interest in iarinland, list it in Part l.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
- No. Go to Part 7.

m Yes. Go to line 47,

oescribe Aii Property You own or Have an interest in rim you bid Noi List Above

 

53. Do you have other property of any kind you did not already list?
Examp/es: Season tickets, country club membership

-No

l:l Yes. Give specinc information .........

 

 

 

 

 

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here .................................... $0,00
List the Toiais or Each Part of this Form

55. Part 1: Total real estate, line 2 ...................................................................................................................... $O,OOA

56. Part 2: Total vehicles, line 5 ______________________________ § _§i”Qv(§)_`_~Q§Qj

57. Part 3: Total personal and household items, line 15 __ $3 800,00

58, Part 4: Total financial assets, line 36 ¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢¢ § 245.40_94_

59. Part 5: Total business-related property, line 45 $0.00

60. Part 6: Total farm- and flshing~related property, line 52 $O_OO

61. Part 7: Total other property not listed, line 54 + $0,00

62. Total personal property. Add lines 56 through 6i $4,725.00 Copy personal property total $4,725_00

63, Total ofall property on Schedule A/B, Add line 55 + line 62 $4,725.00
Ofncial Form iOGA/B Schedule A/B: Property page 5

Soltware Copyright (c) 1996-2019 Best Casel LLC - www.bestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 24 of 54

Fill in this information to identify your case:

 

§D€bfoli CAPRlC|A RENA PlERCE
First Name N|iddie Name Last Name
Debtor 2

 

(Spouse if, illing) Fiist Name Middle Name Last Name

§ United States Bankruptcy Court for the: DISTR|CT OF NEVADA
l

Case number
§ (if known)

 

 

l:] Check ifthis is an
§ amended filing

Officiai Form 1060
Schedule C: The Property You Claim as Exempt 4/19

 

 

Be as complete and accurate as possible iftwo married people are filing together, both are equally responsible for supplying correct informationl Using
the property you listed on Schedule /-i/B.' Propen‘y (Official Form iOSA/B) as your source, list the property that you claim as exempt. lf more space is
needed, nil out and attach to this page as many copies of Part 2.' Addifiona/ Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you ciaim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. However, if you claim an exemption of100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

m identify the Property You Claim as Exempt
l. Which set of exemptions are you ciaiming? Check one only, even ifyour spouse is filing with you,
. You are claiming state and federal nonbankruptcy exemptions il U.S.C. § 522(b)(3)
l:l You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

24 For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption

Schedule A/B
2006 cHEvY coBALT 150000 miles $900 00 - $900_00 Nev. Rev. stai. § 21.090(1)(f)

Line from Schedule A/B: 3.1
m iOO% of fair market value, up to
any applicable statutory limit

 

HOLUSEHOLD GOODS $2 500_00 l $2’500_00 Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B: 6.1 »--~'_-- __
m 100% of fair market value, up to
any applicable statutory limit

 

TV, CELL $800_00 . $800_00 Nev. Rev. Stat. § 21.090(1)(b)
Line from Schedule A/B; 7.1 -------~ »__~""~
U 100% of fair market value, up to
any applicable statutory limit

 

Line from Schedule A/B: 11.1 _ M
m iOO% of fair market value, up to
any applicable statutory limit

 

Line from Schedule A/B; 16_1 ___ M
m iOO% of fair market value, up to
any applicable statutory limit

 

Ochial Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2
Soitware Copyiight (c) 1996-2019 Best Case, LLC - www.bestcase_com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 25 of 54
beam cAPRiciA RENA PlERCE

Case number (if known)

 

3. Are you claiming a homestead exemption of more than $170,350?
(Subiect to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date ofadjustment.)
l No

i:] Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
l:l No
l:l Yes

Officiai Form 1060 Schedule C: The Property You Claim as Exempt

page 2 of 2
Software Copyiight (c) i996-2019 Best Case, LLC - vwwv.bestcase,com

Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 26 of 54

Fill in this information to identify your case:

 

 

litewa cAPRiciA RENA PlERCE

§ Firsi Name iviiddie Name Last Name
Debior 2

§ (Spouse if, filing) First Name Mlddle Name

l
l
l

l United States Bankruptcy Court for the:

l

§ Case number
§ (if known)

D|STR|CT OF NEVADA

 

 

[| Check if this is an
amended filing

l
l

Officiai Form 1060
Schedule D: Creditors Who Have Claims Secured by Property

l
Last Name §
l
i
l
l

 

12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct information. if more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).

1. Do any creditors have claims secured by your property?

l:l No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this lorm.

l Yes. Fill in ali or inc information beiow.

mm List Ai| Secured Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. . . . . t Column A Column B Column C
2. List all secured claims. il a creditor has more than one secured claim, list the creditor separately
for each claim. if more than one creditor has a particular claim, list llie other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possibie. list the claims in alphabetical order according to the creditors name. Do not deduct the that supports this portion
value of collateral claim if any
2_1 CONN CRED|T CO Describe the property that secures the claim: $0.00 $8,340.00 $0.00
Creditor's Name FU RN|TURE
As of the date ou file, the claiini :ci liil i
P.o. Box 2358 app,,_ y 5 ‘ec“ a ta
Beaumont, TX 77704 l:i contingent
Number, Sireet, City, State & Zip Code m Unliquidated
l:l Disputed
Who owes the debt? Check one. Nature of lien. Check ali that apply.
- Debior 1 only m An agreement you made (such as mortgage or secured
l
m Deblcr 2 only ear oan)
m Debtor 1 and Debtor 2 only [:l Siatutory lien (such as tax lien, mectianic‘s lien)
l:l Al least one ol the debtors and another §.__] Judgment lien from a lawsuit
l:| check if this ciaim relates to a l O§he, (inc,ud;ng a ,,-gh§ m 0“3€§) Non~Purchase lVioney Security
community debt
Date debt was incurred 09/18 j Last/1l digits of account number 9059
22 T§TLE MAX Describe the property that secures the ciaim: $530.00 $900-00 $0-00
C'e"“°"$ Name TlTLE LOAN ON 2006 CHEVY
COBALT
As of the date ou fi|e, the claim is: Ch k lith t
4811 vv cRAiG RD app,y, y e° a a
.Lc?:°:_Y?,§§§:,,NY.§9.1§9…,,,,.,, ,. 13 Confi“genl
Number, Street, City, State 81 Zip Code m Un|iquidaled
l:] Dispuled
Who owes the debt? Check one. Nature of lien. Check all that apply.
- Deb§or 1 On|y l:] An agreement you made (such as mortgage or secured
l
l:l Debtor 2 only car Oan)
m Deblor 1 and Deblor 2 only m Siatutory lien (such as lax lien, mechanic's lien)
m Al least one of the debtors and another l:] Judgment lien from a lawsuit
m Check if this claim relates to a - O§her (inc|ud;ng a ,§Qh§ 10 arisen NOfi-PU|’ChaSe NlOney Security
community debt
Date debt was incurred 2018 Last 4 digits of account number 9059
Officiai Form 1060 Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2
Software Copyright (c) 1996~2019 Best Case, LLC - \wwv.bestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| 00c 1 Entered 05/01/19 15:26:22 Page 27 of 54

 

 

 

Debtor 1 CAPR|C|A RENA PlERCE Case number (iii<nown)
Firstl\lame Middle Name l_astName
Add the dollar value of your entries in Column A on this page. Write that number here: j 4§§30,00
if this is the last page of your form, add the dollar value totals from all pages. $530 00
Write that number here: '

 

 

 

m List Others to Be Notified for a Debt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part1. For example, if a collection agency is

trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similar|y, if you have more
than one creditor for any of the debts that you listed in Part1, list the additional creditors here. lf you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

Officiai Form 1060 Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 01`2

Software Copyright (c) 1996-2019 Best Case, LLC v www.t>estcase com Best Case Bankruptcy

 

Case 19-12741-ab| 00c 1 Entered 05/01/19 15:26:22 Page 28 of 54

Fill in this information to identify your case:

 

 

§Debtori cAPRiclA RENA PlERCE

§ Flrst Name Middle Name Last Name
§ Debtor 2

§ (Spouse it, filing) First Name Middle Name Last Name

 

§ Case number
(if known)
§

 

ij Check if this is an

l
l l
§United States Bankruptcy Court forthe: 0lSTRlCT OF NEVADA §
l
l
§ amended filing

Officiai Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 12/15

Be as complete and accurate as possible. Use Part1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPRlOR|TY ciaims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G)r Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. if more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. lf you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).

m List All of Your PR|OR|TY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?

 

- No. Go to Part 2.
m Yes.
m List All of Your NoNPRloRiTY unsecured claims

3. Do any creditors have nonpriority unsecured claims against you?
[:l No. You have nothing to report in this part Submit this iorm to the court with your other schedules
l Yes,
4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lt a creditor has more than one nonpriority

unsecured claim. list the creditor separately for each claim. For each claim |isted. identify what type ol' claim it is. 00 not list claims already included in Part 1. ll more
than one creditor holds a particular claim, list the other creditors in Part 3.ityou have more than three nonpriority unsecured claims fill out the Continuation Page of

 

 

 

 

 

Part 2.
Total claim
4.1 AFN| Last 4 digits of account number 9059 _ m $1,045190_
Nonpriority Creditor’s Name
PO BOX 3427 When was the debt incurred? 02/19
Bloomington, |L 61702
Nuinber Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one,
- Debtor 1 only m Contingenl
ij Debtor 2 only m Un|iquidated
m Debtor 1 and Debtor 2 only L__] Disputed
m At least one of the debtors and another Type of NONpR§OR'TY unsecured claim
l] check if this claim is for a community m S'ude"‘ '°a“$
debt m Ob|igalions arising oul of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- NO m Debts to pension or prolit-sharing plans, and other similar debts
m Yes - Other. Specify
Otlicial Form 106 E/F Schedule Ele Creditors Who Have Unsecured Claims page 1 of 6

Soitware Copyright (c) 1996-2019 Best Case, LLC - wvim.bestcase.com 53123 Best Case Bankruptcy

 

Case 19-12741-ab|

Debefl CAPR|C|A RENA PlERCE

 

 

00c 1 Entered 05/01/19 15:26:22 Page 29 of 54

Case number (il knewn)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Software Copyright (c) 1996~2019 Best Case, LLC

- vm~.bestcase.com

142 CALYPSO APARATMENT Lan 4 digits Of account number 9059 $2,945.00
Nonpriority Creditor's Name
6501 W, VEGAS DR When was the debt incurred? 2018
Las Vegas, NV 89108
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only m Contingent
l:l Debtor 2 only l:] Un|iquidated
m Debtor 1 and Deblor 2 only [:l Disputed
l:] Al least one of the debtors and another Type of NONPR|OR|TY unsecured claims
m Check if this claim is for a community m S§udem loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
- No m Debts to pension or profit~sharing plans, and other similar debts
|:l Yes l other. specify
§4~3 CANYON FlNANCE Last4 digits Of account number 90_59__"___~_~ ~~#_ §§_(1_2,_0_0___
Nonpriority Creditor's Name
904 3 VA|_[_EY V|EW BLVD When was the debt incurred?
Las Vegas, NV 89107
Number Street City State Zip Code As of the date you file, the claim ls: Check all that apply
Who incurred the debt? Check one.
- Deblor 1 only m Contingenl
l:] Debtor 2 only m Un|iquidated
l___] Debtor 1 and Debtor 2 only n Dispuled
m At least one ofthe debtors and another Type °f NCNPR‘OR|TV unsecured claims
m Check if this claim is for a community m S§udem loans
debt l:l Ob|igations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO m Debts to pension or profit-sharing plans, and other similar debts
m Yes - Other. Specify
§ 4,4 CASH 1 Last 4 digits of account number _9_0_5*__9___”__*_” *§20_0"(_)9_
Nonpriority Creditor's Name
6708 W_ CHEYENNE AVE When was the debt incurred? 20185
Las Vegas, NV 89108
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- 0ebtor1 only m Contingent
m Debtor 2 only m Unliquidated
ij Debtor 1 and Debtor 2 only m Disputed
l:l At least one of the debtors and another Type °f NONPR'OR'TY unsecured claim
l:l Check if this claim is for a community m Studem loans
debt m Obligalions arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO [:l Debts to pension or profit-sharing plans, and other similar debts
m Yes - Other. Specily
Officiai Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Claims Page 2 of 6

Best Case Bankruptcy

 

 

Case 19-12741-ab| 00c 1 Entered 05/01/19 15:26:22 Page 30 of 54

 

 

 

 

 

 

 

 

 

 

 

 

0ebt0r1 CAPR|C|A RENA PlERCE Case number (itl<nown)

§ 4.5 CHASE BANK Last 4 digits of account number 9059 $500.00
Nonpriorily Creditor's Name
PO BOX 15298 When was the debt incurred?
wilmington DE 19850
Number Street City State Zip Code As of the date you fite, the claim ls: Check all that apply
Who incurred the debt? Check one.
. Deblor 1 only l:] Contingent
I:l Deblor 2 only m Unliquidated
m Debtor 1 and Debtor 2 only l:] Dispuled
l:l At least one of the debtors and another Type of NONPR'OR|TY unsecured olalm:
l:l Check if this claim is for a community m Sluuonl loans
debt m Obligations arising out ot a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
. NQ [:l Debts to pension or profit-sharing plans. and other similar debts
m Yes - Other. Specily

l16 DEPT OF EDUCAT|ON/OSLA Last 4 digits of account number __99§9_'_.~__¢~___ __”___'.__$4_,9§9_._9__0__
Nonpriorily Creditor's Name
525 CENTRAL PKWY D When was the debt incurred? 08/16
oklahoma City, OK 73105
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only l:l Contingent
m Debtor 2 only [:] Unliquidated
l:l Debt0r1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type of NONPRlORlTY unsecured claims
l:l Check if this claim is for a community l:] Sluoonl loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO m Debts to pension or profit-sharing plans, and other similar debts
l:l Y€S l Other. Speciiy

§ 4.7 LVAC Last 4 digits of account number _9_059 $744.00

 

Nonpriorily Creditor's Name
2655 S. MARYLAND PKWY STE 201 When Was the debt incurred?

Las Vegas, NV 89109
Number Street City State Zip Code As of the date you fi|e, the claim is: Check all that apply

Who incurred the debt? Check one.

 

 

l Deblori only l:.l Contingent

m 0eblor2 only m Un|iquidated

l:l Debtor 1 and Debtor 2 only m Disputed

l:l At least one of the debtors and another Type of NONPRlORlTY unsecured olalm:

 

m Check if this claim is for a community l:l Sludo"l loans

 

 

 

debt l:l Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
. No l:l Debts to pension or profit~sharing plans. and other similar debts
l:l Yes - Other. Speoify
Officiai Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 6

Software Copyright (c) 1996»2019 Best Case, LLC - vwwv.bestcase.com Best Case Bankruptcy

Case 19-12741-ab|

Debtor 1 CAPR|C|A RENA PlERCE

Doc 1 Entered 05/01/19 15:26:22 Page 31 of 54

Case number (ii known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ita M()NEYTREE Last 4 digits of account number 9059 $162.00
Nonpriorily Creditor's Name
PO BO)( 50363 When was the debt incurred?
Seattle, WA 98138
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
- Debtor 1 only i:.i Contingent
m Debtor 2 only m Unliquidated
m Debtor 1 and Debtor 2 only [:i Disputed
i___i At least one ot the debtors and another Type of NONPRlORlTY unsecured clalm:
l:l check if this claim is for a community m S“'de"l loans
debt i:i Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO m Debts to pension or profit-sharing plansl and other similar debts
l:l Yes - Other. Specify

§ 4.9 PLUSFOU R lNC. La St 4 digits of account number ”_§05_€1 w»____v_,_`“_`_`____§j§§i_)_t)_,
Nonpriorily Creditor`s Name
P.O. BOX 95846 When was the debt incurred? 02/16
Las Vegas, NV 89193
Number Street City State Zip Code As of the date you fi|e, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor1 only i:i Contingent
m Debtor 2 only m Unliquidaled
i:] Debtor 1 and Debtor 2 only m Disputed
m At least one of the debtors and another Type °f NONPR'OR'TY unsecured clalm:
ij Check if this claim is for a community m Sludenl loans
debt m Obligations arising out ofa separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No m Debts to pension or profit-sharing plans, and other similar debts
l:l Y€S - Other. Specify

4.1
0 PRoGREsstvE LEASING Last 4 digits or account number 9059 $2,197.00

Nonpriorily Creditor's Name
p_()_ BO)( 413110 When was the debt incurred?
Salt Lake City, UT 84141
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
. Debtor 1 only i:] Contingent
m Debtor 2 only ij Unliquidated
[:l Debtor 1 and Debtor 2 only i:i Disputed
m At least one of the debtors and another Type of NONPRlORlTY unsecured clalm:
l:i Check if this claim is for a community m Sl"nenl loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
. NO [:] Debts to pension or profit-sharing plans, and other similar debts
m Yes - Other. Specify

Officiai Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Claims Page 4 of 6

Soitvirare Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com Best Case Bankruptcy

 

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 32 of 54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtort CAPR|C\A RENA PlERCE Case number (iil<novm)
4.1
1 SECUR|TY FiNANCE CORP Last 4 digits 0f account number 9059 $602.00
Nonpriorily Creditor's Name
P.O. BOX 3146 When was the debt incurred? 02/19
Spartanburg, SC 29304
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
l Debtor 1 only i:i Contingent
i:i Debtor 2 only i:i Un|iqtlidated
i:] Debtor 1 and Debtor 2 only i:i Disputed
m At least one of the debtors and another Type or NONPRlORlTV unsecured clalln:
[J check iftnis claim is for a community m S‘ud€'“ loans
debt m Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l No ij Debts to pension or profit-sharing plansl and other similar debts
l:] Yes . Other. Speoify
4.1
g SNAP F|NANCE Last 4 digits of account number 9059 $1,433_00
Nonpriorily Creditor's Name
P_O_ BOX 26561 When was the debt incurred?
salt take city, ur 84126
Number Street City State Zip Code As of the date you file, the claim ls: Check all that apply
Who incurred the debt? Check one.
. Deblor1 only m Contingent
i:i Debtor 2 only m Unliquidated
i:] Debtor 1 and Debtor 2 only i:i Disputed
i:i At least one of the debtors and another Type °r NONpRlORlTY unsecured claian
i:i Check if this claim is for a community l:l Srude'n loans
debt ij Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NO ij Debts to pension or profit-sharing plans, and other similar debts
l:l Yes - Other. Specify
lit 11 l l
13' SUN LOAN CO Last 4 digits of account number 9059 $435.00*
n m Nonpriority Creditor's Name
1600 N NELL|S BLVD STE #1 When WHS the debt incurred? 08/18
Las Vegas, NV 89115
Number Slreet City State Zip Code As of the date you file, the claim ls: Check all that apply
Who incurred the debt? Check one.
l Debtor 1 only i:i Contingent
i:] Deblor 2 only i:i Un|iquidaled
i:i Debtor t and Debtor 2 only m Disputed
ij At least one of the debtors and another Type or NONPRlORlTY unsecured clann:
|:i Check if this claim is for a community l:l Slunenl loans
debt [:i Obligations arising out of a separation agreement or divorce that you did not
ls the claim subject to offset? report as priority claims
l NQ i:i Debts to pension or protit~sharing plans, and other similar debts
l:l Y€S - Other. Speoify

 

 

must ottior§ to ao Notified About"a Debt That You AlreadyuListed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. lf you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?

Officiai Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 5 of 6
Softmre Copyright (c) 1996-2019 Best Case4 LLC ~ wvwv.bestcase com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 33 of 54
Debtorl cAPRlclA RENA PlERCE Case number (lfrn<>wn)

 

 

COX CON|N\UNICAT|ONS Line got (Gheck one).‘ m Part 1: Creditors with Priority Unsecured Claims
PO BOX 79175

. ' Part 2; Creditors with Nonpriorily Unsecured Claims
Phoenlxl AZ 85062

Last 4 digits of account number

 

Name and Address On which entry in Part 1 or Part 2 did you list the original oreditor?
DESERT RAD|OLOG|ST Line §1,_._9_ ot (Chec/r one).' m Part 1: Creditors with Priority Unsecured Claims
PO BOX 3057

, . - Part 2: Creditors with Nonpriorily Unsecured Claims
|ndlanapolls, |N 46206

Last 4 digits ot account number

 

m Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

 

 

 

 

 

 

 

Total Claim
6a Domestic support obligations 6e. $ ()_0()
Total
claims
from Part 1 Gb. Taxes and certain other debts you owe the government 6b. $ 0_0()
6c. Claims for death or personal injury while you were intoxicated 6e. $ 0,0()
6d. Other. Add all other priority unsecured claims. Write that amount here, 6d, $ O_()O
6e. Total Priority. Add lines 6a through 6d. 6e. $ 0_00
Total Claim
Sf. Student loans 6i. $ 0_00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that 0 00
you did not report as priority claims 69~ $ '
6h. Debts to pension or profit-sharing plans, and other similar debts Gh, $ 0_00
6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i,
here. $ 15,964.00
ej. Total Nonpriorlty. Add lines er through et Si. $ 15,964.00
Officiai Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Claims Page 6 of 6

Software Copyright (c) 1996-2019 Best Case, LLC ~ wvwv.bestcase com Best Case Bankruptcy

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 34 of 54

Fill in this information to identify your case:

 

 

l

§D€bf<>rl CAPRlClA RENA PlERCE

Firsl Name Mrddle name Last Name
§ Debtor 2

 

 

§ United States Bankruptcy Court for the: D|STR|CT OF NEVADA

Case number
§ (if known)

l

 

l'_'] Check itthis is an

l
§ (Spouse if, filing) First Name Nliddle Name Last Name §
l
§ amended filing

 

Officiai Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
- No. Check this box and tile this form with the court with yourother schedules You have nothing else to report on this form.
[l Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Oft’lcial Form 106 A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions forthis form in the instruction booklet for more examples ofexecutory contracts
and unexpired leases

 

 

 

 

 

 

Person or company with whom you have the contract or lease State what the contractor lease is for
Name, Number, Street, City, State and ZiP Code
2.1
Name
Number Streel
City State ZiP Code
2.2
Name

 

“'Number Street

 

City ` ` stare zlP code
2.3
Name

 

 

Number Slreet

 

City State Z|P Code
2.4
Name

 

 

Number Slreet

 

City State Z|P Code
2.5
Name

 

 

jf\_lumber Slreel

 

City w State ZiP Code

Otflclal Form 1066 Schedule G: Executory Contracts and Unexpired Leases Page 1 oft
Sottware Copyright (c) 1996-2019 Best Case, LLC - wwwrbestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 35 of 54

 

Fill in this information to identify your case:

 

 

l

§Oebt0r1 CAPR|C|A RENA PlERCE

First Name Middie Name Last Name §
behrdr 2 l
§ (Spouse it, filing) First Name Middle Name Last Name

§ United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

 

 

§ (if knovm)

[] Check iflhis is an

Case number §
. amended filing

 

Officiai Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. if two married
people are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (|f you are ming a joint case, do not list either spouse as a codebtor.

- No
[:] Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Commun/'ry property states and tern'ton'es include
Arizona, California, ldaho, Louisiana, t\levada, New Mexico, Puerto Rico, Texas, Washinglon, and Wisconsin.)

l No. ed to line 3.
I:§ Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. |n Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only ifthat person is a guarantor or cosigner. Nlake sure you have listed the creditor on Schedule D (Official
Form106D),Schedu|e E/F (Official Form 106E/F), or Schedule G (Official Form 1066). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Numberl Street, City, State and ZiP Code Check all Schedu§es that app|y;
351 l'.'.] Schedule D, line
Name l:l schedule e/F, line
lIl schedule G, line
Number Street
city slate zlpcdde
3.2 l l] schedule r), line _________________
Name El schedule E/F, line
[] Schedule G, line
Number Street
City State ZiPCode
Officiai Form iOGl-i Schedule H: Your Codebtors Page 1 of 1

Software Copyright (c) 1996-2019 Best Case, LLC ~ vwvwrbestcase'com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 36 of 54

 

z Fll| in this information to identlf

§Debtorl CAPRlClA RENA PlERCE
§ Deblor 2
§ (Spouse, itflling)

 

 

l
§ United States Bankruptcy Court for the: DlSTR|CT OF NEVADA

 

§ Case number Check ifthis is:
("k"°W") l:] An amended filing

|:l A supplement showing postpetition chapter
13 income as ofthe following date:

Officia| Form 106| m
Schedule l: Your lncome 12/15

 

 

 

Be as complete and accurate as possible. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. lf you are married and not filingjointly, and your spouse is living with you, include information about your
spouse. lf you are separated and your spouse is not filing With you, do not include information about your spouse. |f more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Emp|oyment

1. Fill in your employment

 

 

 

 

 

information. Debtor 1 Debtor 2 or non-filing spouse
lfyou have more than one job, E l t t t l Emp|oyed m Emp|Oi/ed
attach a separate page with mp °yme" 5 a us
information about additional m Not emp'OYed m Not employed
employers Occupation CNA
include part-time, seasonal, or
self~employed work, LlFE CARE CENTER OF LAS

Emp|oyer's name VEGAS
Occupation may include student
or homemaker, if lt applies. Emp|oyer s address 6151 VEGAS DR

Las Vegas, NV 89108
How long employed there? 3 YRS

m Give Details About Nlonthly lncome

Estimate monthly income as of the date you file this form. lt you have nothing to report for any line, write $0 in the space include your non-filing
spouse unless you are separated

lf you or your non-ming spouse have more than one employer, combine the information for all employers for that person on the lines below. lf you need
more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

2» deductions). |f not paid monthly, calculate what the monthly wage would be. 2~ $ 21344-33 $ N/A
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ N/A
4. Ca|cu|ate gross lncome. Add line 2 + line 3. 4. $ 2,344.33 $ N/A

 

 

 

 

 

Ofnclal Form 106| Schedule l: Your lncome page 1

Debtori CAPRIC|A RENA PlERCE Case number (ifkrlown)
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 heremud 777777 4. $ 2,344.33 $ N/A
5. List ali payroll deductions:
5a Tax, lVledicare, and Social Security deductions 53. $ 197.17 $ N/A
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $ NlA
5c. Voiuntary contributions for retirement plans 50, $ 0_00 $ N/A
5d. Required repayments of retirement fund loans 5d. $ 0_00 $ N/A
5e. insurance 5@. $ 117.80 $ N/A
5f. Domestic support obligations 5f. $ 0_00 $ N/A
59. Union dues 59. $ 0.00 $ NlA
5h. Other deductions Specify; 5h.+ $ 0.00 + $ N/A
6. Add the payroll deductions. Add lines 5a+5b+50+5d+5e+5f+59+5h. 6. $ 314.97 $ N/A
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 2,029.36 $ NlA
8. List all other income regularly received:
Ba. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income 8a. $ 0.00 $ NlA
8b. interest and dividends 8b. $ 0.00 $ N/A
80. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include aiimony, spousal support child support, maintenance divorce
settlement and property settlement 80. $ 0.00 $ N/A
8d. Unemployment compensation 8d. $ 0,00 $ N/A
Be. Social Security Be. $ 0.00 $ NlA
8i. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Speciiy: 8i. $ 0.00 $ N/A
89. Pension or retirement income 89. $ 0.00 $ NlA
8h. Other monthly income. Specify: 8h.+ $ 0.00 + $ N/A
9. Add all other income. Add lines 8a+8b+80+8d+8e+8f+89+8h. 9. $ 0.00 $ N/A
10. Calculate monthly income. Add line 7 + line 9. 10. $ 2,029,36 + $ N/A = $ 2,029.36
Add the entries in line 10 for Debtor 1 and Debtor 2 or non~hiing spouse.
11. State ali other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members ofyour household, your dependents, your roommates, and
other friends or relatives
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedu/e J.
Specify: 11. +$ 0.00
12 Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabi/ities and Related Data, if it
applies $ _M
Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?
l Nor
[] Yes, Explain: §
Ofncial Form 106| Schedule l: Your income page 2

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 37 of 54

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 38 of 54

   

Fill in this information to identify your case:

  

l

 

§Deblorl cAPRlclA RENA PlERCE Check mills ‘Sl
§ [] An amended filing
§ Deblor 2 ij A supplement showing postpetition chapter

 

§ (Spouse, if iiiing) 13 expenses as of the following date:

l

§unsieu sales Bankruptcy conn rcr inez DlsTRloT oF NE\/ADA

 

Mi\/l / DD / YYYY

 

Case number
(if known)
l

 

foicial Form 106J
Schedule J: Your Expenses 12/15

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Describe Your Household

 

l. is this ajoint case?

l No. Go to line 2.
i__.i Yes. Does Debtor 2 live in a separate househoid?

ij No
ij Yes. Debtor 2 must file Officiai Form 106J~2, Expenses for Separate Househo/d of Debtor 2.

2. Do you have dependents? l NO

Do not list Debtor 1 and §_'_'] Yes Fill out this information for Dependent’s relationship to Dependent‘s Does dependent
Debtor 2_ each dependent .............. Debtor 1 or Debtor 2 ag ` yo '>

   

    

Do not state the
dependents names

 

 

 

 

3. Do your expenses include l No
expenses of people other than m
yourself and your dependents? Yes

Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. ifthis is a supplemental Schedule J, check the box at the top ofthe form and till in the
applicable date.

include expenses paid for with non~cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your income
(Official Form 106|.)

 

4. The rental or home ownership expenses for your residence. include first mortgage

 

 

 

 

 

payments and any rent for the ground or lot. $ 700'00

if not included in line 4:

4a Real estate taxes 43. $ 0.00

4b. Property, homeowners or renter`s insurance 4b. $ 0.00

40. Home maintenance repair, and upkeep expenses 4c. $ 0.00

4d. Homeowner's association or condominium dues 4d. $ 0.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00

Officiai Form 106J Schedule J: Your Expenses page 1

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 39 of 54

Debtor 1 CAPR|C|A RENA PlERCE

6.

.O°.\'

11.
12.

13.
14.
154

19.

20.

21.
22.

23.

24.

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Utiiities:

6e. Electriclty, heat, natural gas 6a $ 120.00
6b. VVater, sewer, garbage collection 6b. $ 0.00
60. Telephone, cell phone, lnternet, satellite, and cable services 60. $ 345,00
6d. Other. Speciiy: 6d. $ 0.00
Food and housekeeping supplies 7. $ 300.00
Chiidcare and children’s education costs 8. $ 0.00
Ciothing, iaundry, and dry cleaning 9. $ 75.00
Personai care products and services 10. $ 150.00
Medicai and dental expenses 11. $ 25.00
Trans ortation. include as, maintenance, bus or train fare.

Do notpinclude car paymegnts. 12- $ 100'00
Entertainment, ciubs, recreation, newspapers, magazines, and books 13. $ 40.00
Charitable contributions and religious donations 14. $ 0.00
insurance.

Do not include insurance deducted from your pay or included in lines 4 or 20.

15a l_ife insurance 153, $ 0.00
15b Health insurance 15b $ 0.00
15c. Vehicle insurance 150. $ 0.00
15d. Other insurance. Specify: 15d. $ 0.00
Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.

Specify: 16. $ 0.00
installment or lease payments:

17a. Car payments for Vehicle l 17a. $ 0.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. Other. specify: TlTLE MAX 17c. $ 165,00
17d. Other. Specify: EOS GYM 17d. $ 10.00
Your payments of aiimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedule I, Your lncome (Official Form 106i). 13~ $ 0'00
Other payments you make to support others who do not live with you. $ 0_0()
Specify: 19.

Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your/ncome.

20e. l\/lortgages on other property 203. $ 0.00
20b. Reai estate taxes 20b. $ 0.00
200. Property, homeowners or renter’s insurance 200. $ 0.00
20d. i\/iaintenance, repair, and upkeep expenses 20ci. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
Other: Specify: 21. +$ 0.00
Calculate your monthly expenses

22a Add lines 4 through 21. $ 2,030.00
22b. Copy line 22 (monthly expenses for Debtor 2), ifany, from Ofncial Form 106J-2 $

220. Add line 22a and 22b. The result is your monthly expenses $ 2,030.00
Calculate your monthly net income.

23a. Copy line 12 (your combined monthly/'ncome) from Schedule l. 23a $ 2,029.36
23b. Copy your monthly expenses from line 220 above. 23b. -$ 2,030.00
23c. Subtract your monthly expenses from your monthly lncome. 230 $ _0_64

The result is your monthly net income.

 

 

 

Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification lo the terms of your mortgage?

- No.

 

l:i Yes, § Explain here:

Officiai Form 106J Schedule J: Your Expenses

page 2

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 40 of 54

 
   

Fill in this information to identify your case:

 

 

Debtor 1 cAPRlciA RENA PlERCE

§ First Name Middle Name Last Name
§ Debtor 2

§ (Spouse ii, iiiing) First Name Middle Name l.ast Name

 

§ United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

i
` Case number
§(irkncwn) l:] Check ifthis is an

l amended filing

 

 

Officiai Form 106Dec
Deciaration About an individual Debtor's Schedules erie

 

if two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Nlaking a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

- Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

 

[]No

l Yes. Name of person JUAWANA TELL|S Attach Bankruptcy Petition Preparer's Notice,
Dec/aration, and Signature (Official Form 119)

 

Under penalty of perjury, l declare that i have read the summary and schedules filed with this declaration and

that they re true and correct.
/ _/, »
x /:A/ y x

cZ\/PRlei'A RENA PlERCE signature cr Debtor 2
Signature of Debtori

 

Date April 26, 2019 Date

 

 

Officiai Form tOGDec Declaration About an individual Debtor's Schedules

Soitware Copyright (c) 1996-2019 Best Case, LLC » www.bestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 41 of 54

Fill in this information to identify your case:

§ Debtor 1 cAPRlclA RENA PlERCE
§ First Name ivliddle Name LastName

 

 

§ (Spouse if, filing) First Name iviiddie Name Last Name

 

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

§ Case number
§ (if known)

l

 

[_'_] Check if this is an

oehicr 2 §
l
§ amended filing

 

Officiai Form 107
Statement of Financial Affairs for individuals Filing for Bankruptcy 4/19

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, Write your name and case
number (if known). Answer every question.

m Give Detaiis About Your ivlarital Status and Where You Lived Before

 

1. What is your current marital status?

l:l i\/iarried
- Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

- No

i:l Yes. List all ofthe places you lived in the last 3 years. Do not include where you live now.

Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and V\hsconsin.)

- No
i:i Yes. Nlake sure you fill out Schedule H: You/'Codebtors (Ofncial Form 106i~i),

m Expiain the Sources of Your income

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount ofincome you received from all jobs and all businesses including part-time activities
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

 

l:] No
l Yee, Fill in the details
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
chror(rji \§anuarjf/_|1gffcu§)renl:yeatr until l Wages_ Comm§SS§OnS’ $10,079.00 i:i Wages: commissions,
e a e you le or an rup cy. bonuses` tips bonuses’ ups
l:l Operaling a business m Opeiating a business
Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Soitware Copyright (c) 1996-2019 Best Case, LLC v wvwv.bestcase.coin Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 42 of 54

 

 

 

Debtor 1 CAPR|C|A RENA PlERCE Case number (/ii<nown>
Debtor 1 Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that app|y. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
For last calendar year: - Wa es Comm§$$ion$ $19,100.00 l:l Wages, commissions
(January 1 to December 31, 2018 ) bonusgs t'ips ’ bonuses, tips
|:| Operat§ng a bus§ness |:l Operating a business
For the calendar year before that: - Wa es Commissions $9,556.00 l:l Wages, commissions,
(January 1 to December 31, 2017 ) bonusgs t'ips ' bonuses' tips
|:l Operating a business g Opelating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless ofwhether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. if you are filing a joint case and you have income that you received together, list ii only once under Debtor 1.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

l No
l:] Yes. Fill in the details
Debtor 1 Debtor 2
Sources of income Gross income from Sources of income Gross income
Describe below. each source Describe below. (before deductions
(before deductions and and exclusions)
exclusions)

m List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
i:l No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personai, fami|y. or household purpose."

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

iii No. co to line 7.

m Yes List below each creditor to whom you paid a total of $6.825* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations such as child support and alimony Also, do

not include payments to an attorney for this bankruptcy case.
‘ Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment

- Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you nled for bankruptcy, did you pay any creditor a total of $600 or more?

l No, Gotoiine 7.

m Yes List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor Do not
include payments for domestic support obligations such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for
paid still owe
Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 2

Software Copyriglit (c) 1996~2019 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 43 of 54
Debtor 1 CAPR|C|A RENA PlERCE Case number (i'ri<nown)

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships ofwhich you are a general partner; corporations
ofwhich you are an officer, director, person in contro|, or owner of 20% or more oftheir voting securities; and any managing agent, including one for
a business you operate as a sole proprietor 11 U.SrC. § 101. include payments for domestic support obligations, such as child suppoit and

alimony
l No
[] Yes. List all payments to an insider.
lnsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?

include payments on debts guaranteed or cosigned by an insider.

- No

[] Yes. List ali payments to an insider

lnsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe include creditor's name

m identify Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suils, paternity actions, support or custody
modincations, and contract disputes
l No
ij Yes. Fill in the details

Case title Nature of the case Court or agency Status of the case
Case number

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and nil in the details below.

. No. Go to line 11.
l:] Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date Value of the

property
Expiain what happened

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

l No
l:l Yes. Fill in the details

Creditor Name and Address Describe the action the creditor took Date action was Amount
taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

- No
l:] Yes

mm List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
' No

ill Yes. Fiii in the details for each gift

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
Person to Whom You Gave the Gift and
Address:
Oiticia| Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 3

Sottware Copyright (c) 1996»2019 Best Case, LLC ~ wvwi/.l)estcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 44 of 54
Debtori CAPR|C\A RENA PlERCE Case number iii/melvin

 

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
- No

m Yes. Fill in the details for each gift or contribution

Gifts or contributions to charities that total Describe What you contributed
more than $600

Charity`s Name
Address (Number, sireer. ciry, state and zlP cede)

m List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling?

Dates you Value
contributed

l No
i:i Yes. Fill in the detai|s.

Describe the property you lost and Describe any insurance coverage for the loss Date of your

Value of property
how the loss occurred

include the amount that insurance has paid. List pending loss lost
insurance claims on line 33 of Schedule A/B: Property

List Certain Payments or Transfers

16, Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy

l:] No
l Yee. Fill in the delaile.

Person Who Was Paid Description and value of any property Date payment Amount of

Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

JUAWANA TELL|S TYPE BK PAPERS 4/18/19 $180.00
5135 CAiVl|NO AL NORTE #201

North Las Vegas, NV 89031
JAYSDOCS4U@GMA|L.COi\/l

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

- No

i:i Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of

Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement
- No

[:l Yes. Fill in the details

Person Who Received Transfer Description and value of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person‘s relationship to you

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

Soitvmre Copyright (c) 1996-2019 Best Casel LLC » wwdv.bestcase'ccm Best Case Bankruptcy

 

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 45 of 54
Debtori CAPR|C|A RENA PlERCE Case number (iriinewn)

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called asset»protection devices.)

. No
l:] Yes. Fill in the details
Name of trust Description and value of the property transferred Date Transfer was

made

List of Certain Financial Accounts, lnstruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperatives associations, and other financial institutions

l No

i:l Yes. Fill in the detaiis.

Name of Financial institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, slreer, city,srate and zlP account number instrument closed, sold, before closing or
Codel moved, or transfer

transferred

21. Do you now have, or did you have Within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

l No

l:l Yes. Fill in the details.

Name of Financial institution Who else had access to it? Describe the contents Do you still
Address iNumber, sireei, city, stare and ziP cede) Address (Numeer, sireei, ciiy, have it?

State and ZiP Code)

22, Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

- No

m Yes. Fill in the details.

Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, sireer, cicy, stare and zlP cede) to it? have it?

Address (Number, Street, City,
State and ZiP Code)

mm identify Property You Ho|d or Control for Someone Else

 

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for, or hold in trust
for someone.

- No

El Yes. Fill in the details.

OWner's Name Where is the property? Describe the property Value
Address (Number, streei, ciry, state and zlP code) lN“mberi Sl'eefi City, State and Z'F’

Code)
m Give"_i',.}etaiis About Environmenta| information

For the purpose of Part 10, the following definitions apply:

- Environmental law means any federai, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
toxic substances wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

l Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
to own, operate, or utilize it, including disposal sitesl

- Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, poliutant, contaminant, or similar term.

Report ali notices, releases, and proceedings that you know about, regardless ofwhen they occurred.

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Scitware Copyright (c) 1996-2019 Best Case, LLC - wvwv.bestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 46 of 54
Debtor1 CAPR|C|A RENA PlERCE Case number (irknewn)

 

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

- No
[] Yes. Fill in the details

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, sireer, cicy, state and zlP code) Address (Number, streetl ciiy, state and know it
ZiP Code)

25. Have you notified any governmental unit of any release of hazardous materiai?

. No
l:] Yes. Fill in the details
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, sireei, city, state and zlP code) Address (Number, srieer, ciiy, stare and know it
zlP code)

26, Have you been a party in anyjudicial or administrative proceeding under any environmental law? include settlements and orders.
- No
[:l Yes. Fill in the details

Case Title Court or agency Nature of the case Status of the
Case Number Name case

Address (Number, sireer, ciiy,
State and ZiP Code)

Give Details~About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
l:l A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
i:] A member of a limited liability company (LLC) or limited liability partnership (LLP)
i:] A partner in a partnership
l:| An officer, director, or managing executive of a corporation
U An owner of at least 5% of the voting or equity securities of a corporation

- No. None of the above applies. Go to Part12.

i:] Yes. Check all that apply above and fill in the details below for each business

Business Name Describe the nature of the business Emp|oyer identification number
Address Do not include Social Security number or iTlN.
(Numbel', Sil'ee\, City, State and Z|P Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions creditors, or other parties
- No
[] Yes. Fill in the details below.

Name Date lssued
Address
(Number, Street, City, State and ZiP Code)

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Sottware Copynght (c) 1995~2019 Best Case, LLC - ywvw.bestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 47 of 54
Debtor1 CAPR§C§A RENA p§ERCE Case number (iri<newn)

 

msign Below

l have read the answers on this Statement ofF/'nancial Affairs and any attachmentsl and l declare under penalty of perjury that the answers
are true and correct. l understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.§.C. §§ 152, 1341, 1519, and 3571.

§ i/

i’ 71 ///`?\/? _
CAPRIC'iA RENA PlERCE Signature of Debtor 2
Signature of Debtor 1

 

Date April 26, 2019 Date

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
. No

i:i Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
[:\ No

. Yes. Name of Person JUAWANA TELL|S . Attach the Bankruptcy Peritl'on Preparer“s Notice, Dec/aration, and Signature (Official Form 119).

Officiai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

Software Copyright (c) 1996-2019 Best Case, LLC - wv\mbestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 48 of 54

Fill in this information to identify your case:

 

 

 

 

 

§ Debtor i CAPRiClA RENA PlERCE §

§ First Name Middle Name Last Name §

Debtor 2

§ (Spouse if, tiling) First Name Nliddle Name Last Name

§ United States Bankruptcy Court for the: DlSTR|CT OF NEVADA

i Case number

§(ifl<iw\~ii) [] Check ifthis is an

§ , amended filing
Officiai Form 108

Statement of intention for individuals Filing U nder Chapter 7 izne

 

if you are an individual filing under chapter 7, you must fill out this form if:
- creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

if two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1,For any creditors that you listed in Part1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.
identify the creditor and the property that is collateral What do you intend to do with the property that

secures a debt?

Did you claim the property
as exempt on Schedule C?

Creditor's |:i Surrender the property m NO
name: i:i Retain the property and redeem it.
l:] Retain the property and enter into a m Yes

 

Description of

property
securing debt:

Reafiirmation Agreement.
[:| Retain the property and [e)<plainj:

 

 

 

 

 

 

Creditor's i:i Surrender the property m NO
name: l:i Retain the property and redeem it.

[:| Retain the property and enter into a m Yes
D€SCriptiOri Oi Reafiirmat/'on Agreement.
property ij Retain the property and §e)<p|ain]:
securing debt:
Creditor's i:i Surrender the property L_-§ NO
name: i:i Retain the property and redeem it.

i:i Retain the property and enter into a m Yes
D€SCriPiiOri Of Reafiirmat/`on Agreement.
property i:i Relain the property and [e)<plain]:
securing debt;
Creditor's i:i Surrender the property §:§ NO

Ofncial Form 108

Software Copyright (c) 1996-2019 Best Case, LLC - vv\Mv`bestcase.com

Statement of intention for individuals Filing Under Chapter 7

page 1

Best Case Bankruptcy

Case 19-12741-abl Doc 1 Entered 05/01/19 15:26:22 Page 49 of 54

Debtor1 CAPR|C|A RENA PlERCE Case number (/rknown)

 

name:

Description of
property
securing debt:

 

[:l Retain the property and redeem it. §:i Yes

[:] Retain the property and enter into a
Reaermat/'on Agreement,

[:i Retain the property and [explain]:

 

 

List Your Unexpired Personai Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease ifthe trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Wiii the lease be assumed?

l_essor's name:

Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor's name:
Description of leased
Property:

Lessor‘s name:
Description of leased
Property:

Lessor’s name:
Description of leased
Property:

Lessor`s name:
Description of leased
Property:

Lessor‘s name:
Description of leased
Property:

Sign Below

ij No
|Il Yes
l:| No
[:i Yes
i:] No
lIl Yes
|:| No
l:i Yes
[:i No
[] Yes
[:] No
l:l Yes
[:i No

i:i Yes

 

Under penalty of perjury, i declare that l have indicated my intention about any property of my estate that secures a debt and any personal
property at is subject to an unexpired Lease.

xF/§//'

r..,

V` x

 

cAPRiar/t RENA PlERCE signature or Debtor 2

Signature of Debtor1

Date April 26, 2019 care

 

 

Ofncial Form 108

Statement of intention for individuals Filing Under Chapter 7 page 2

Sottvvare Copyright (c) 1996-2019 Best Case, LLC - vwvw.bestcase.com Best Case Bankruptcy

 

 

Case 19-12741-abl Doc 1 Entered 05/01/19 15:26:22 Page 50 of 54

Fill in this information to identify your case:

§oebioir cAPRlclA RENA PlERCE

Check one box only as directed in this form and in Form

 

1 22A-1 Supp:

 

 

Debtor 2

- . ,
(Spouse‘ iming) 1. There ls no presumption of abuse

 

[:i 2. The calculation to determine if a presumption of abuse
applies will be made under Chapter 7 Means Test
Calculatl'on (Official Form 122A-2).

 

United Staies Bankruptcy Court for the: District of Nevada

Case number
§ (if known)

 

§ i:i 3. The l\/leans Test does not apply now because of
§ v qualined military service but it could apply later.

 

i:i Check if this is an amended filing

Officiai Form 122A - 1
Chapter 7 Statement of Your Current lVlonthly income 12/15

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for being accurate. if more space is needed,
attach a separate sheet to this form. include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). if you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file StatementofExempt/`on from presumption ofAbuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

Calculate Your Current Monthly income

 

1_ What is your marital and filing status? Check one only
l Not married Fill out Column A, lines 2~11.
[] lVlarried and your spouse is filing with you. Fill out both Columns A and B, lines 2~11.
i:i Nlarried and your spouse is NOT filing with you. You and your spouse are:
i:i Living in the same household and are not legally separated Fill out both Columns A and B, lines 2-11.

i:] Living separately or are legally separated. Fill out Column A, lines 2~11; do not fill out Column B. By checking this bo)<l you declare under
penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
living apart for reasons that do not include evading the lVleans Test requirements 11 U.S.C § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 fuli months before you file this bankruptcy case, 11 U.S.C. §
101(10A), For example, il you are filing on September 15, the 6-monlh period would be i\/larch 1 through Atlgust 31. li the amount of your monthly income varied during
the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
spouses own the same rental property, put the income from that property in one column on|y. |f you have nothing to report for any iine, Write $0 in the space.

 

Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all

 

payroll deductions). $ 2,164.00 $
3. Alimony and maintenance payments. Do not include payments from a spouse if
column a is filled in. 0.00 $

 

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members ofyour household, your dependents, parents,
and roommates. include regular contributions from a spouse only ifColumn B is not

 

 

 

 

 

 

 

nllecl in. oo nor inciude payments you listed on line 3. 0-00 $
5. Net income from operating a business, profession, or farm
Debtor 1
Gross receipts (before all deductions) 3 0~00
Ordinary and necessary operating expenses '$ _ rrrrrr 9 -99
Net monthly income from a business, profession, or farm $ 999-99 C°PY here '> 3 0-00 $
6. Net income from rental and other real property
Debtor 1
Gross receipts (before all deductions) $ 0-00
Ordinary and necessary operating expenses '$ 0~00
Net monthly income from rental or other real property $ 9 999999 Copy here '> $ 0-00 $
7. interest, dividends, and royalties 3 0'00 $
Officiai Form 122A~i Chapter 7 Statement of Your Current Monthly income page 1

Soltware Copyrlght (c) 1996~2019 Best Case, LLC » ywwv.bestcase.com Best Case Bankruptcy

 

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 51 of 54

 

 

 

Debtor1 CAPR|C§A RENA PlERCE Case number (l'fknown)
Column A Column B
Debtor 1 Debtor 2 or
non-filing spouse
8. Unemployment compensation $ 0.00 $

 

Do not enter the amount if you contend that the amount received was a benth under
the Social Security Act. lnstead, list it here:

FO' you ______________________________________________________________________ $ 0.00

For your spouse $

 

9. Pension or retirement income. Do not include any amount received that was a

benth under the Social Security Act, 5 0'00 3
10_ income from all other sources not listed above. Specify the source and amount.

Do not include any benefits received under the Social Security Act or payments

received as a victim of a war crime, a crime against humanity or international or

domestic terrorism. if necessary list other sources on a separate page and put the

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

total below.
$ 0.00 $
$ 0.00
Total amounts from separate pages, ifany. + $ 0.00 $
11. Calculate your total current monthly income. Add lines 2 through 10 for § _
each column. Then add the total for Column A to the total for Column B. $ 2»164'00 § + $ _ $ 21164'00
,l
Totai current monthly
income
m Determine Whether the lVleans Test Applies to You
12. Calculate your current monthly income for the year. Follow these steps:
12a Copy your total current monthly income from line 11_ 99 9 __ Copy line 11 here=> $ 2 164_00
l\/lultlply by 12 (the number of months in a year) x 12
12b. The result is your annual income for this part ofthe form 12b. $ 25i968-00
13. Calculate the median family income that applies to you. Foilow these steps:
Fill in the state in which you live.
Fill in the number of people in your househoid. 9 9
Fill in the median family income for your state and size of household 13_ 55 53,046.00

 

 

 

To nnd a list of applicable median income amounts, go on|ine using the link specified in the separate instructions
for this form. This list may also be available at the bankruptcy clerk's office

 

14. How clothe lines compare?

14a l Line 12b is less than or equal to line 134 On the top of page 1, check box 1, There /s no presumption of abuse
Go to Part 3.

14b m Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A~2.
Go to Part 3 and fill out Form 122/\-2.

m Sign Below

By sig?g here, l declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

 

`/__, \

M

cA`PfaiclA RENA PlERcl-:
Signature of Debtor1

Date April 26, 2019
l\/ll\/i/DD /YYYY
lfyou checked line 14a, do NOT fill out or nle Form 122A-2.

 

X

 

 

 

 

lfyou checked line 14b, fill out Form 122A-2 and file it with this form.

 

 

Officiai Form 122A-1 Chapter 7 Statement of Your Current Monthly income page 2
Software Copyright (c) 1996»2019 Best Case, LLC - vwwvrbestcasercom Best Case Bankruptcy

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 52 of 54

United States Bankruptcy Court
District of Nevada

hire CAPR|C|A RENA PlERCE Case No.

 

l`.)ohtor(s) Chapter 7

 

VERIFICATION OF CREDITOR M.ATRIX

The above-named Debtor hereby verifics that thc attached list of creditors is true and correct to the best of his/her knowledge

/ (__\ .
Datc: April 26, 2019 Z%W/L k

cAPRlClA/RENA PlERCE
Signature of Debtor

 

Soitware Copyrlght (c) 1996-2019 Best Case, LLC 1 wvwv,bestcase.com Best Case Bankruptcy

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 53 of 54

CAPRICIA.RENA.PIERCE
708 PYRAMID DR
Las Vegas, NV 89107

JUAWANA.TELLIS
5135 CAMINO.AL NORTE #201
North Las Vegas, NV 89031

AFNI

Acct No 9059

PO BOX 3427
Bloomington, IL 61702

CALYPSO APARATMENT
Acct No 9059

6501 W. VEGAS DR

Las Vegas, NV 89108

CANYON FINANCE

Acct NO 9059

904 S`VALLEY VIEW BLVD
Las Vegas, NV 89107

CASH 1

Acct No 9059

6708 W. CHEYENNE.AVE
Las Vegas, NV 89108

CHASE BANK

Acct No 9059

PO BOX 15298
Wilmington, DE 19850

CONN CREDIT CO
Acct NO 9059

P.O. BOX 2358
Beaumont, TX 77704

COX COMMUNICATIONS
Acct NO 9059
PO BOX 79175
Phoenix, AZ 85062

DEPT OF EDUCATION/OSLA
Acct No 9059

525 CENTRAL PKWY D
Oklahoma City, GK 73105

DESERT RADIOLOGIST
Acct No 9059

PO BOX 3057
Indianapolis, IN 46206

 

Case 19-12741-ab| Doc 1 Entered 05/01/19 15:26:22 Page 54 of 54

LVAC

Acct NO 9059

2655 S. MARYLAND PKWY STE 201
Las Vegas, NV 89109

MONEYTREE

Acct No 9059

PO BOX 50363
Seattle, WA 98138

PLUSFOUR INC.

Acct NO 9059

P.O. BOX 95846

Las Vegas, NV 89193

PROGRESSIVE LEASING

Acct NO 9059

P.O. BOX 413110

Salt Lake City, UT 84141

SECURITY FINANCE CORP
Acct No 9059
P.O. BGX 3146
Spartanburg, SC 29304

SNAP FINANCE

Acct NO 9059

P.©. BOX 26561

Salt Lake City, UT 84126

SUN LOAN CO

Acct NO 9059
1600tiNELLIS BLVD STE #l
Las Vegas, NV 89115

TITLE MAX

Acct NO 9059

4811 W CRAIG RD

Las Vegas, NV 89130

 

